DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1, 3-6, and 8-12, in the reply filed on 07/20/21 is acknowledged.  The traversal is on the grounds that no unity of invention was made by the PCT International Search Authority for PCT/IB2017/001449 during the international phase of this application. Further, it would not be a serious burden to examine Groups I and II together. Also contrary to the Office's comments, the features recited in claims 1 and 14 are not disclosed in cited reference US 2012/0259428.  This is not found persuasive because groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of “a tissue expander comprising: a flexible shell defining a cavity therein, the shell including: a plurality of ridges curving along a surface of the shell around an apex, and each ridge having a width and a length long than the width”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Brogan et al. (US 2012/0259428). Brogan discloses a tissue expander comprising: a flexible shell defining a cavity therein, the shell including: a plurality of ridges curving along a surface of the shell around an apex, and each ridge having a width and a length long than the width (Figs. 12-14; Par. 0029-0031).
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-18, 20-21, 24-28, and 30 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/20/21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Becker (US 2015/0245902).
Regarding claim 1, an invention relating to tissue expanders, Becker discloses (Figs. 7A-C) a tissue expander (3001) comprising: a flexible shell (3003) defining a cavity configured to receive a fluid therein and to expand and contract upon introduction and removal, respectively, of the fluid into the cavity (Par. 0191, 0194, 0200), the shell including a posterior side (B, see annotated figure below) and an anterior side (A, see annotated figure below) having an apex [i.e. center in figure 71A), wherein the anterior side includes a plurality of ridges [i.e. there are three ridges (see annotated figure below) and each ridge comprises a group of projections (3010)] disposed circumferentially about the apex, each ridge having a width [i.e. a diameter of a projection (3010)] and a length [i.e. the circumference of a ridge/ the approximate summation of diameters of all the projections of a ridge] longer than the width 

    PNG
    media_image1.png
    243
    373
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    261
    323
    media_image2.png
    Greyscale


Regarding claim 4, Becker disclosed the tissue expander of claim 1. Becker discloses wherein the plurality of ridges includes at least one channel [i.e. first channel] connecting two adjacent ridges, see annotated figure below.

    PNG
    media_image3.png
    261
    338
    media_image3.png
    Greyscale

Regarding claim 5, Becker discloses the tissue expander of claim 4. Becker further discloses wherein the at least one channel includes two channels [i.e. first and second channels, see annotated figure above] each extending radially outward, the two channels being disposed at least 45° apart about a circumference of the shell [i.e. the angle between the first and second channels is an obtuse angle, hence it is more than 45° apart].
Regarding claim 6, Becker discloses the tissue expander of claim 1. Becker further discloses wherein the plurality of ridges includes a first ridge and a second ridge, the shell further comprising a plurality of channels [i.e. first channel and second channel] connecting the first ridge and the second 

    PNG
    media_image4.png
    261
    338
    media_image4.png
    Greyscale

Regarding claim 8, Becker discloses the tissue expander of claim 1. Becker further discloses wherein the plurality of ridges includes at least three ridges each separated from an adjacent ridge by a valley (3023; Fig. 71A), the anterior side further comprising: a first channel connecting a first ridge of the at least three ridges to a second ridge of the at least three ridges, and traversing a valley between the first ridge and the second ridge; and a second channel connecting the second ridge to a third ridge of the at least three ridges, and traversing a valley between the second ridge and the third ridge; wherein the first channel, the second channel, and the apex are not co-linear (see annotated figure below).

    PNG
    media_image5.png
    261
    338
    media_image5.png
    Greyscale


Regarding claim 10, Becker discloses the tissue expander of claim 1. Becker further discloses wherein the shell is flexible and comprises silicone, polyurethane, or a copolymer thereof (Par. 0115).
Regarding claim 11, Becker discloses the tissue expander of claim 1. Becker further discloses wherein the shell has a uniform thickness ranging from about 0.3 mm to about 1.1 mm (Par. 0108).
Regarding claim 12, Becker discloses the tissue expander of claim 1. Becker further discloses wherein at least one of the anterior side or the posterior side of the shell is textured [i.e. the sides comprise projections (3010; Fig. 71B)].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art reference Brogan discloses the invention as substantially claimed but fails to detail the expansion and contraction by introduction and removal of fluid.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

	
	/C.U.I/               Examiner, Art Unit 3771                                                                                                                                                                                         /ERICH G HERBERMANN/Primary Examiner, Art Unit 3771